

114 HR 6068 IH: To prohibit funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization in the event the United Nations Security Council adopts a resolution prohibiting activities counter to the object and purpose of the Treaty.
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6068IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Wilson of South Carolina (for himself and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty
			 Organization in the event the United Nations Security Council adopts a
			 resolution prohibiting activities counter to the object and purpose of the
			 Treaty.
	
		1.Restriction on funding for the preparatory commission for the comprehensive nuclear-test-ban treaty
 organizationNo United States funds may be made available to the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization if, on or after September 16, 2016, the United Nations Security Council adopts a resolution that obligates the United States or affirms a purported obligation of the United States to refrain from actions that would run counter to the object and purpose of the Comprehensive Nuclear-Test-Ban Treaty.
		